            Case 3:19-cv-05960-MJP Document 133 Filed 06/21/21 Page 1 of 3




                                                      THE HONORABLE MARSHA J. PECHMAN
 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6
                              WESTERN DISTRICT OF WASHINGTON
 7
     MARK HOFFMAN, on behalf of himself and all
 8   others similarly situated,
                                                         NO. 3:19-cv-05960-MJP
 9                                 Plaintiff,
                                                         JOINT STATUS REPORT
10
            vs.
11
     HEARING HELP EXPRESS, INC.,
12   TRIANGULAR MEDIA CORP.,
     LEADCREATIONS.COM, LLC, LEWIS
13   LURIE, INTRICON, INC., and INTRICON
14   CORPORATION,

15                                 Defendants.

16

17

18          Pursuant to the Court’s June 8, 2021, Minute Order (Dkt. No. 132), the parties, by and
19   through their respective counsel, submit the following Joint Status Report.
20          Plaintiff and Defendants Hearing Help, Intricon, Inc., and Intricon, Corp. (“Settling
21   Defendants”) participated in mediation on May 24, 2021 and since that time have reached a
22   resolution. Plaintiff and Settling Defendants shall execute the settlement agreement on or

23   before July 6, 2021, and Plaintiff shall move for preliminary approval by July 13, 2021.

24          Unless the Court requires a status conference, the parties do not request one at this time.

25

26

27
                                                                     TERRELL MARSHALL LAW GROUP PLLC
                                                                            936 North 34th Street, Suite 300
     JOINT STATUS REPORT - 1                                                Seattle, Washington 98103-8869
                                                                         TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                 www.terrellmarshall.com
            Case 3:19-cv-05960-MJP Document 133 Filed 06/21/21 Page 2 of 3




 1          RESPECTFULLY SUBMITTED AND DATED this 21st day of June, 2021.

 2   TERRELL MARSHALL LAW                      BLANK ROME LLP
 3    GROUP PLLC

 4   By: /s/ Adrienne D. McEntee, WSBA #34061 By: /s/ Nicole Bartz Metral, Pro Hac Vice
     Beth E. Terrell, WSBA #26759               Ana Tagvoryan, Admitted Pro Hac Vice
 5   Email: bterrell@terrellmarshall.com        Email: atagvoryan@blankrome.com
     Jennifer Rust Murray, WSBA #36983          Nicole Bartz Metral, Admitted Pro Hac
 6
     Email: jmurray@terrellmarshall.com         Vice
 7   Adrienne D. McEntee, WSBA #34061           Email: nbmetral@blankrome.com
     Email: amcentee@terrellmarshall.com        BLANK ROME LLP
 8   Benjamin M. Drachler, WSBA #51021          2029 Century Park East, 6th Floor
     Email: bdrachler@terrellmarshall.com       Los Angeles, California 90067
 9   936 North 34th Street, Suite 300           Telephone: (424) 239-3400
     Seattle, Washington 98103-8869             Facsimile: (424) 239-3434
10
     Telephone: (206) 816-6603
11                                              David E. Crowe, WSBA #43529
     Anthony I. Paronich, Admitted Pro Hac Vice Email: dcrowe@vkclaw.com
12   Email: anthony@paronichlaw.com             VAN KAMPEN & CROWE PLLC
     PARONICH LAW, P.C.                         1001 Fourth Avenue, Suite 4050
13                                              Seattle, Washington 98154
     350 Lincoln Street, Suite 2400
     Hingham, Massachusetts 02043               Telephone: (206) 386-7353
14
     Telephone: (617) 485-0018                  Facsimile: (206) 405-2825
15   Facsimile: (508) 318-8100
                                                Jeffrey Rosenthal, Admitted Pro Hac Vice
16   Attorneys for Plaintiff and the Proposed   Email: rosenthal-j@blankrome.com
     Class                                      BLANK ROME LLP
17                                              130 North 18th Street
                                                Philadelphia, Pennsylvania 19103
18
                                                Telephone: (215) 569-5500
19                                              Facsimile: (215) 569-5555

20                                             Attorneys for Defendant Hearing Help
                                               Express, Inc.
21
                                               MALDONADO LAW GROUP
22

23                                             By: /s/ Edward Maldonado, Pro Hac Vice
                                                 Edward Maldonado, Pro Hac Vice
24                                               Email: eam@maldonado-group.com
                                                 Email: awclerk@maldonado-group.com
25                                               2850 S. Douglas Road, Suite 303
                                                 Coral Gables, Florida 33134
26
                                                 Telephone: (305) 477-7580
27
                                                            TERRELL MARSHALL LAW GROUP PLLC
                                                                   936 North 34th Street, Suite 300
     JOINT STATUS REPORT - 2                                       Seattle, Washington 98103-8869
                                                                TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                        www.terrellmarshall.com
            Case 3:19-cv-05960-MJP Document 133 Filed 06/21/21 Page 3 of 3




                                              Carl J. Marquardt
 1                                            Email: carl@cjmpllc.com
 2                                            LAW OFFICE OF CARL J.
                                               MARQUARDT, PLLC
 3                                            1126 34th Avenue, Suite 311
                                              Seattle, Washington 98122-5137
 4                                            Telephone: (206) 388-4498
 5
                                            Attorneys for Defendant Lewis Lurie
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                         TERRELL MARSHALL LAW GROUP PLLC
                                                                936 North 34th Street, Suite 300
     JOINT STATUS REPORT - 3                                    Seattle, Washington 98103-8869
                                                             TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                     www.terrellmarshall.com
